
	
		III
		111th CONGRESS
		2d Session
		S. RES. 557
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2010
			Mr. Nelson of Nebraska
			 (for himself and Mr. Isakson) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending EyeCare America for its
		  volunteerism and efforts to preserve eyesight throughout the previous 25
		  years.
	
	
		Whereas, according to the National Eye Institute, in
			 public opinion polls, Americans—
			(1)have consistently
			 identified the fear of vision loss as second only to the fear of developing
			 cancer; and
			(2)have stated that
			 the loss of vision would have the greatest impact on their lives;
			Whereas the National Eye Institute estimates that more
			 than 11,000,000 people in the United States have common vision problems;
		Whereas, according to the National Eye Institute,
			 approximately 35,000,000 people in the United States experience an age-related
			 eye disease, including age-related macular degeneration (the leading cause of
			 vision loss in older people of the United States), glaucoma, diabetic
			 retinopathy, and cataracts;
		Whereas, according to the National Eye Institute, the
			 number of people in the United States who experience an age-related eye disease
			 is expected to grow to 50,000,000 by 2020;
		Whereas, according to the National Eye Institute, the
			 Hispanic and African-American populations experience a disproportionate
			 incidence of glaucoma, cataracts, and diabetic retinopathy;
		Whereas, according to the National Eye Institute, diabetic
			 retinopathy is the leading cause of blindness in individuals of all races
			 between the ages of 25 and 74;
		Whereas vision impairment and eye disease are major public
			 health issues, especially as 2010 begins the decade in which, according to the
			 Census Bureau, more than 1/2 of the 78,000,000 Baby
			 Boomers will turn 65 and be at greatest risk for developing an age-related eye
			 disease;
		Whereas much can be done to preserve eyesight with early
			 detection and treatment;
		Whereas EyeCare America, the public service program of the
			 Foundation of the American Academy of Ophthalmology, works to ensure that eye
			 health is not neglected by matching eligible patients with 1 of nearly 7,000
			 volunteer ophthalmologists across the United States committed to preventing
			 unnecessary blindness in their communities;
		Whereas the volunteer ophthalmologists provide eye exams
			 and eyecare for up to 1 year at no out-of-pocket cost to the patient, and
			 seniors who do not have insurance receive the care at no charge;
		Whereas individuals may call EyeCare America toll-free at
			 1-800-222-EYES (3937) to see if they are eligible to be referred to a volunteer
			 ophthalmologist throughout the United States; and
		Whereas EyeCare America has helped more than 1,000,000
			 people since the inception of the organization in 1985 and is the largest
			 public service program of its kind in United States medicine as of the date of
			 agreement to this resolution: Now, therefore, be it
		
	
		That the Senate commends EyeCare
			 America for its volunteerism and efforts to preserve eyesight throughout the 25
			 years preceding the date of agreement to this resolution.
		
